            Case 1:20-cv-05370-RA Document 7 Filed 08/21/20 Page 1 of 1

                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 8/21/2020

 JOSEPH GUGLIELMO, on behalf of himself
 and all others similarly situated,
                                                                  20-CV-5370 (RA)
                                 Plaintiff,
                                                                       ORDER
                         v.

 ERNO LASZLO, INC.,

                                 Defendant.

RONNIE ABRAMS, United States District Judge:

         On August 5, 2020, Plaintiff filed an affidavit of service stating that Defendant was

served on July 15, 2020. Defendant’s answer was due on August 5, 2020. Defendant has not

appeared, answered, or otherwise responded to the Complaint. Defendant shall do so or seek an

extension by September 4, 2020. If Defendant fails to do so, and Plaintiff intends to move for

default judgment, he shall do so by September 18, 2020.

         Plaintiff shall serve a copy of this Order on Defendant by August 28, 2020 and promptly

file proof of such service on the docket.

SO ORDERED.
Dated:      August 21, 2020
            New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge
